Case: 18-60541      Document: 00514933529         Page: 1    Date Filed: 04/29/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                                                 Fifth Circuit

                                                                                FILED
                                                                             April 29, 2019
                                    No. 18-60541
                                  Summary Calendar                           Lyle W. Cayce
                                                                                  Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOHN BALLA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:17-CR-155-1


Before DAVIS, HAYNES and GRAVES, Circuit Judges.
PER CURIAM: *
       John Balla pleaded guilty to one count of being a felon in possession of a
firearm and ammunition, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2). On
appeal, he challenges the substantive reasonableness of his 60-month, above-
guidelines sentence. He contends that the district court erred in balancing the
18 U.S.C. § 3553(a) factors because he was not committing a violent felony at
the time of arrest, there were no victims, he accepted full responsibility, he has


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60541    Document: 00514933529     Page: 2   Date Filed: 04/29/2019


                                 No. 18-60541

no convictions for violent crimes, and the probation officer did not identify any
factors warranting an upward variance.
      We review sentences for substantive reasonableness, in light of the
§ 3553(a) factors, under an abuse of discretion standard. Gall v. United States,
552 U.S. 38, 51 (2007). The record reflects that the district court considered
the advisory guidelines range, the § 3553(a) factors, the facts set forth in the
presentence report, Balla’s arguments in mitigation of sentence, and the
Government’s request for an upward departure. The district court properly
relied on Balla’s “substantial” criminal history in varying upwards from the
guidelines range. See United States v. Fraga, 704 F.3d 432, 440 (5th Cir. 2013).
Balla fails to show that his sentence does not account for a factor that should
have received significant weight, gives significant weight to an irrelevant or
improper factor, or represents a clear error of judgment in balancing the
sentencing factors. See United States v. Smith, 440 F.3d 704, 708 (5th Cir.
2006). His argument amounts to mere disagreement with the district court’s
weighing of the § 3553(a) factors, which is not a sufficient ground for reversal.
See Gall, 552 U.S. at 51.
      Balla also contends that the district court abused its discretion by
requiring him, as a special condition of supervised release, to submit his
electronic communication devices to searches by a probation officer upon
reasonable suspicion that he violated a condition of his supervision and that
the areas to be searched contained evidence of the violation.        We review
challenges to special conditions of supervised release for abuse of discretion.
United States v. Winding, 817 F.3d 910, 914 (5th Cir. 2016). First, we consider
whether a condition is reasonably related to the relevant sentencing factors.
Id. Next, “the condition must be narrowly tailored such that it does not involve
a greater deprivation of liberty than is reasonably necessary to fulfill the



                                       2
    Case: 18-60541    Document: 00514933529     Page: 3   Date Filed: 04/29/2019


                                 No. 18-60541

purposes set forth in 18 U.S.C. § 3553(a).” United States v. Scott, 821 F.3d 562,
570 (5th Cir. 2016) (internal quotation marks, alteration, and citation omitted).
Finally, the condition must be “consistent with the pertinent policy statements
issued by the Sentencing Commission.” Winding, 817 F.3d at 915 (internal
quotation marks and citation omitted).
      The condition is reasonably related to Balla’s criminal history and the
sentencing goals of deterring future criminal conduct and protecting the public
from his future crimes. See 18 U.S.C. §§ 3583(d)(1), 3553(a)(1), (2)(B)–(C);
Winding, 817 F.3d at 915-16. Balla fails to show that the condition involves a
greater deprivation of liberty than necessary because “the possibility of
intermittent searches [is not] too much of a burden on [Balla’s] already reduced
liberty interest in light of his prior criminal history.” Winding, 817 F.3d at
917; see § 3583(d)(2).   Finally, the condition is not inconsistent with the
pertinent policy statement. See § 3583(d)(3); U.S.S.G. § 5D1.3(d), p.s.; see also
United States v. Windless, 719 F.3d 415, 421 (5th Cir. 2013) (“A district court
has discretion to craft conditions of supervised release, even if the Guidelines
do not recommend those conditions.”).
      Accordingly, the judgment of the district court is AFFIRMED.




                                        3